SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current ReportPursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 3, 2008 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-31826 (Commission file number) 42-1406317 (IRS Employer Identification No.) 7711 Carondelet Avenue, St. Louis, Missouri 63105 (Address of principal executive office and zip code) Registrant’s telephone number, including area code: (314)725-4477 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICER5S; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (e) On February 3, 2008, our board of directors granted awards under our 2007 Long Term Incentive Plan to certain executive officers.Cash payments made from this award will be based upon the Company achieving certain revenue growth and pre-tax margin targets over the three year period from January 1, 2008 through December 31, 2010.Our Named Executive Officers received grants as follows: Dollar Value ($) Name and Position Target Threshold Maximum Michael F. Neidorff Chairman and Chief Executive Officer $ 1,500,000 $ 600,000 $ 2,250,000 Eric R. Slusser Executive Vice President and Chief Financial Officer 475,000 190,000 712,500 William N. Scheffel Executive Vice President, Specialty Business Unit 510,000 204,000 765,000 Carol E. Goldman Executive Vice President and Chief Administrative Officer 225,000 90,000 337,500 The form of the agreement is included as Exhibit 10.1 and is incorporated by reference herein. The abovedescription is qualified in its entirety by reference to such form. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. 10.1 Form of 2007 Long Term Incentive Plan Award Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 7, 2008 CENTENE CORPORATION By: /s/ ERIC R. SLUSSER Eric R. Slusser Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 10.1 Form of 2007 Long Term Incentive Plan Award Agreement
